  Case 3:20-cv-01684-G Document 14 Filed 09/24/20          Page 1 of 9 PageID 225



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION




JASON BOWERS and CASI BOWERS,               )
                                            )
             Plaintiffs,                    )
                                            )
VS.                                         )             CIVIL ACTION NO.
                                            )
CHUBB LLOYD’S INSURANCE                     )             3:20-CV-1684-G
COMPANY OF TEXAS,                           )
                                            )
             Defendant.                     )




                    MEMORANDUM OPINION AND ORDER

      Before the court is the plaintiffs’ motion to remand this case to the state court

from which it was removed. Petitioner Jason Bowers and Casi Bowers[‘s] Motion to

Remand (“Motion”) (docket entry 10). For the reasons that follow, the motion is

DENIED.

                                 I. BACKGROUND

                                A. Factual Background

      The following facts are undisputed unless otherwise noted.

      The plaintiffs Jason and Casi Bowers (“plaintiffs”) are residents of Dallas

County, Texas. Plaintiffs’ Original Petition (“Petition”) (docket entry 10-1) ¶ 2. The

plaintiffs own the residential property located at 7515 Greenbriar Drive, Dallas,

Texas 75225 (“the property”). Id. ¶ 12. The plaintiff also owned an insurance policy
   Case 3:20-cv-01684-G Document 14 Filed 09/24/20           Page 2 of 9 PageID 226



(“the policy”) that covered the property and was issued by the defendant Chubb

Lloyd’s Insurance Company of Texas (“Chubb”). Id.

      The plaintiffs allege that on or about April 6, 2018, during the term of the

policy’s coverage, a wind and hail storm caused substantial damage to the property.

Id. ¶ 13. The plaintiffs subsequently submitted a claim for damages under the policy

to Chubb. Id. Thereafter, Chubb retained the defendant Bernard Dang (“Dang”) to

adjust the plaintiffs’ claim. Id. ¶ 14; Defendant Chubb Lloyd’s Insurance Company

of Texas’ Notice of’ Removal (“Notice of Removal”) (docket entry 1) ¶ 12.

      On March 29, 2019, the plaintiffs received a letter from Dang, sent on behalf

of Chubb, denying the plaintiffs’ claim. Motion ¶ 3. The plaintiffs allege that “Dang

conducted an improper and inadequate investigation of the claim, failed to properly

evaluate the storm-caused damages, and repeatedly misled [the plaintiffs] about his

investigation.” Id.

                               B. Procedural Background

      On July 28, 2019, prior to filing this lawsuit, the plaintiffs provided the

defendants with the pre-suit notice required by section 542A.003 of the Texas

Insurance Code.1 Petition ¶ 10; Motion ¶ 4. Then, on October 22, 2019, the

plaintiffs filed their original petition in Dallas County District Court (“the state




      1
          Unless otherwise noted, all references to code sections in this
memorandum opinion refer to the Texas Insurance Code.

                                           -2-
   Case 3:20-cv-01684-G Document 14 Filed 09/24/20           Page 3 of 9 PageID 227



court”), asserting a claims for breach of contract against Chubb, Petition ¶ 38, and

claims for breach of the duty of good faith and fair dealing and violations of various

provisions of the Texas Insurance Code against Chubb and Dang, id. ¶¶ 38, 51.

       On March 17, 2020, Chubb filed a “post-suit election to accept unconditional

responsibility for whatever liability Dang might have to [the plaintiffs]” pursuant to

section 542A.006 of the Texas Insurance Code. Defendant’s Brief in Support of

Response in Opposition to Plaintiffs’ Motion to Remand (“Response”) (docket entry

12) ¶ 4; see Motion ¶ 5. On April 21, 2020, the defendants filed a motion to dismiss

all of the plaintiffs’ claims against Dang pursuant to section 542A.006. Motion ¶ 5.

On May 28, 2020, the state court dismissed plaintiff’s claims against Dang with

prejudice pursuant to section 542A.006. Response ¶ 4; Motion ¶ 5. Accordingly,

Chubb is the sole defendant remaining in this case.

       Chubb removed this case to federal court on June 24, 2020. See Notice of

Removal. On July 24, 2020, the plaintiffs filed the instant motion to remand this

case to the state court from which it was removed. See Motion. On August 14, 2020,

Chubb filed its response in opposition to the motion, see Response, and on August

28, 2020, the plaintiff filed a reply in support of their motion, see Plaintiffs Jason

Bowers and Casi Bowers; Reply in Support of Plaintiffs’ Motion for Remand

(“Reply”) (docket entry 13). Accordingly, the plaintiffs’ motion to remand is ripe for

decision.



                                           -3-
  Case 3:20-cv-01684-G Document 14 Filed 09/24/20          Page 4 of 9 PageID 228




                                    II. ANALYSIS

      By their motion the plaintiffs assert that, because Dang is a citizen of Texas

and was properly joined as a defendant at the time that this action was filed in state

court, Chubb is precluded from removing this case to federal court under 28 U.S.C. §

1441(b)(2). Motion ¶¶ 10-11; 28 U.S.C. § 1441(b)(2) (A civil case that is removable

solely based on diversity of citizenship “may not be removed if any of the parties in

interest properly joined and served as defendants is a citizen of the State in which

such action is brought.”).

      Here, it is undisputed that Dang is a citizen of Texas and that the sole basis

for removal is diversity of citizenship. Chubb asserts, however, that removal was

proper in this case because Dang’s citizenship should be ignored under the Fifth

Circuit’s opinion in Hoyt v. Lane Construction Corp., 927 F.3d 287 (5th Cir. 2019),

and Chief Judge Lynn’s opinion in Barnes Burk Self Storage, LLC v. United Fire &

Casualty Co., No. 7:19-CV-00099-M, 2019 WL 6717590 (N.D. Tex. Dec. 10, 2019)

(Lynn, Chief J.). Response at 2-3. For the reasons that follow, the court agrees with

Chubb.

                                  A. Legal Standard

      28 U.S.C. § 1441(a) permits the removal of “any civil action brought in a

State court of which the district courts of the United States have original



                                          -4-
   Case 3:20-cv-01684-G Document 14 Filed 09/24/20           Page 5 of 9 PageID 229



jurisdiction.” 28 U.S.C. § 1441(a). Section 1441 allows a defendant to “remove a

state court action to federal court only if the action could have originally been filed in

federal court.” Anderson v. American Airlines, Inc., 2 F.3d 590, 593 (5th Cir. 1993).

28 U.S.C. § 1446 allows a defendant to remove a case that becomes removable some

time after the initial pleading is filed. 28 U.S.C. § 1446(b)(3). “Removability is

subject to the voluntary-involuntary rule: ‘[A]n action nonremovable when

commenced may become removable thereafter only by the voluntary act of the

plaintiff.’” Barnes Burk, 2019 WL 6717590, at *1 (quoting Hoyt, 927 F.3d at 295).

Generally, if a case becomes removable by any means other than the voluntary act of

the plaintiff, the case must be remanded upon removal. The Fifth Circuit, however,

has “promulgated a narrow but clear exception to the voluntary-involuntary rule,” id.

at *2: “When a state court order creates diversity jurisdiction and that order cannot

be reversed on appeal, . . . the voluntary-involuntary rule [is] inapplicable.” Hoyt,

927 F.3d at 297.

                                     B. Application

      The narrow issue before the court is whether the state court’s order dismissing

Dang from this suit with prejudice pursuant to section 542A.006 is reversible on

appeal, thus rendering the Hoyt exception to the voluntary-involuntary rule

inapplicable. If the Hoyt exception applies, Dang’s citizenship is to be disregarded in

determining whether an exercise of removal jurisdiction is appropriate in this case.



                                          -5-
  Case 3:20-cv-01684-G Document 14 Filed 09/24/20           Page 6 of 9 PageID 230



See Hoyt, 927 F.3d at 297. Because the plaintiffs did “not oppose dismissal of . . .

Dang pursuant to the Texas Insurance Code” before the state court,2 and raise no

argument as to the appealability of Dang’s dismissal before this court,3 the matter is

open and shut: the state court’s order dismissing Dang created complete diversity

among the parties and cannot be reversed on appeal, and the Hoyt exception to the

voluntary-involuntary rule applies.

      The plaintiffs attempt to distinguish the present case from Hoyt by noting a

difference between the procedural posture in this case and the procedural posture in

Hoyt. In Hoyt, the Fifth Circuit held that the district court had properly disregarded

the citizenship of a non-diverse defendant who had been dismissed from the suit in

state court prior to removal. See 927 F.3d at 297. The defendant in question had

been dismissed by the state court after winning summary judgment as to all of the

plaintiff’s claims. Id. at 291. In articulating an exception to the voluntary-

involuntary rule, the Hoyt court concluded that the district court had been correct to

disregard the non-diverse defendant’s citizenship upon removal because “the state

court’s dismissal of [the defendant] could not be reversed on appeal.” Id. at 297.

      2
               Plaintiffs’ Response to Defendant Chubb Lloyd’s Insurance Company of
Texas’ Motion to Dismiss Defendant Bernard Nguyen Dang (docket entry 10-5) ¶ 1
(“Plaintiffs in this case do not oppose dismissal of Adjuster Bernard Nguyen Dang
pursuant to the Texas Insurance Code.”).
      3
              See Reply at 3 (The plaintiffs argue that “[t]he appealability of the
election is not what dictates the proper removal based on an involuntary dismissal[,]”
but do not assert that the state court’s order dismissing Dang is subject to appeal).

                                          -6-
   Case 3:20-cv-01684-G Document 14 Filed 09/24/20          Page 7 of 9 PageID 231



Here, the non-diverse defendant, Dang, was dismissed from this action by the state

court pursuant to section 542A.006 of the Texas Insurance Code. Motion ¶ 2. The

plaintiffs argue that Dang’s dismissal in state court pursuant to section 542A.006

“was not based upon the merits, and therefore, [that] the exception illustrated in

Hoyt to the voluntary-involuntary rule does not apply.” Reply ¶ 3. The court finds

the plaintiffs’ argument unpersuasive for two reasons.

      First, in Barnes Burk, Chief Judge Lynn held that the Hoyt exception applied in

a case where the procedural posture mirrored the procedural posture of the case at

bar. See 2019 WL 6717590, at *1 (finding the Hoyt exception applicable where a

non-diverse defendant was dismissed pursuant to section 542A.006 before the case

was removed to federal court and the state court’s order of dismissal was

unappealable). Because the procedural posture of the present case is

indistinguishable from that of Barnes Burk for all purposes relevant to the instant

motion, the court is leery to part ways with Chief Judge Lynn’s sound reasoning in

Barnes Burk.4

      Second, even if the court were to disregard the Barnes Burk case, the court finds

that Hoyt controls the disposition of the present motion. The plaintiffs make much




      4
             The plaintiffs all but concede that their motion fails if the court rules
consistently with the holding in Barnes Burk. Reply ¶ 4 (declining to distinguish
Barnes Burk and asserting instead that the Barnes Burk “decision was based on a
misapplication of the language in Hoyt”).

                                          -7-
   Case 3:20-cv-01684-G Document 14 Filed 09/24/20          Page 8 of 9 PageID 232



of the fact that the non-diverse defendant in Hoyt was dismissed from the case on the

merits, whereas here, Dang was dismissed pursuant to section 542A.006. The court

finds this distinction inconsequential. The exception to the voluntary-involuntary

rule articulated in Hoyt is as follows: “When a state court order creates diversity

jurisdiction and that order cannot be reversed on appeal, our precedent treats the

voluntary-involuntary rule as inapplicable.” Hoyt, 927 F.3d at 297. Although the

state court order that created complete diversity between the parties in Hoyt was an

order granting summary judgment in favor of a non-diverse defendant on the merits,

id. at 291, Hoyt does not mandate that the state court order that creates diversity be

an order on the merits for the exception to the voluntary-involuntary rule to apply.

Rather, all the Hoyt exception requires is that the state court order create complete

diversity among the parties to a suit and that the order cannot be reversed on appeal.

Id. at 297. Accordingly, although the nature of the state court’s dismissal order in

this case differs from that of the dismissal order at issue in Hoyt, the court concludes

that this difference is inconsequential and that the Hoyt exception applies.

         In summary, consistent with the exception to the voluntary-involuntary rule

articulated in Hoyt and with Chief Judge Lynn’s holding in Barnes Burk, the court

concludes that the Hoyt exception applies in this case, Dang’s citizenship should be

disregarded for purposes of removal jurisdiction, and this case is properly before the

court.



                                          -8-
  Case 3:20-cv-01684-G Document 14 Filed 09/24/20      Page 9 of 9 PageID 233



                              III. CONCLUSION

     For the reason’s stated above, the plaintiffs’ motion to remand is DENIED.


     SO ORDERED.


September 24, 2020.

                                     ________________________________
                                     A. JOE FISH
                                     Senior United States District Judge




                                      -9-
